 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK



 CORY EPPS,

                              Plaintiff,                    ORDER
                                                      DESIGNATING MEDIATOR
                V.
                                                            19-CV-281
 CITY OF BUFFALO, et al.,


                            Defendants.




             The parties having requested that the Court select a Mediator for this

matter (Dkt. No. 11),

             IT IS HEREBY ORDERED that Richard J. Evans, Esq. will serve as

Mediator for this action.

             SO ORDERED.



 Dated:      Buffalo, New York
             September 3, 2019

                                             s/ H. Kenneth Schroeder, Jr.
                                             H. KENNETH SCHROEDER, JR.
                                             United States Magistrate Judge
